DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 21, 2021.

Applicant's election with traverse of Claims 6-20 in the reply filed on October 21, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not established a “serious search and examination burden” in the absence of the restriction requirement.  This is not found persuasive because Claims 1-5 have been classified in G06Q40/12 (accounting) because Claims 1-5 are drawn to a series of steps for categorizing a plurality of transactions for a user thus creating more complete accounting records.  Claims 6-20 are drawn to a series of steps for implementing categorization consistencies among a plurality of vendors for a plurality of users to allow transactions to be categorized.  The categorization among a plurality of users is beyond use for basic .
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 6 recites the following abstract concepts that are found to include “abstract idea”:
receiving transaction categorization data comprising a plurality of transaction records of a plurality of users categorized into a plurality of accounts of the plurality of users; 
determining a set of unlabeled user transaction records associated with a user; 
determining popularities of vendors in the set of transaction records associated with the user based on occurrences of the vendors in the plurality of transaction records of the plurality of users; 
determining categorization consistencies of the vendors in the transaction categorization data; 
selecting a first transaction record of the set of transaction records to display to the user for categorization based on the popularities of the vendors and the categorization consistencies of the vendors; 
displaying the first transaction record; and 
receiving, in response to the displaying, a categorization of the first transaction record into a given account of a set of accounts of the user.  

Claim 6 is directed to a series of steps for categorizing unlabeled transaction records into an account of a set of account of a user, which is a fundamental economic principle and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of machine learning in the preamble does not take the claim out of the method of organizing human interactions.  Thus the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the machine learning model is merely a generically recited computer element that does not add a meaningful limitation to the abstract idea because it amounts to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, receiving data, determining a set  of unlabeled user transaction records, determining popularities of vendors, determining categorization consistencies of the vendors, selecting a transaction record to display to a user, displaying the transaction record to the user, and receiving a categorization of the transaction record, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.



Independent Claim 14 recites a system that performs substantially the same steps as Claim 6, and are thus rejected for the same reasons as stated in the rejection of Claim 6.

Dependent Claims 15-20 depend from rejected Claim 14 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 15-20 are rejected for the same reasons as stated in the rejection of Claim 14 from which they depend.



Independent claim 14 is directed to a system as described in the preamble.  However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  According to the specification, the claimed invention could be purely software (see paragraph 0033, where the modules can be software and/or hardware).  Software per se is not patentable under § 101; therefore, the claimed invention does not fall within a statutory class of patentable subject matter.  See MPEP 2106.01.  Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  
Claims 15-20 are rejected based upon the same rationale, wherein the claim language does not include the required system components.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2019/0012733 “Gorman”, in view of US Pat Pub No 2019/0318031 “Sim”.

As per Claims 6 and 14, Gorman discloses a method and system for training a machine learning model, comprising: 
receiving transaction categorization data comprising a plurality of transaction records of a plurality of users categorized into a plurality of accounts of the plurality of users (Gorman: [0057], standardizing accounts from different users ; 
determining popularities of vendors in the set of transaction records associated with the user based on occurrences of the vendors in the plurality of transaction records of the plurality of users (Gorman: [0064], utilizes only a finite set of most common outputs (e.g., payees). In some example implementations, the top 100 most commonly used contexts are utilized and reconciliation suggestions are only provided for the top 100 most commonly used contexts. This way, the machine-learning program may be faster, although this means a trade-off by limiting the possible number of suggestions); 
determining categorization consistencies of the vendors in the transaction categorization data (Gorman: [0122] database replication provides database consistency and the ability to ensure that all databases are at the same point in time); 
selecting a first transaction record of the set of transaction records to display to the user for categorization based on the popularities of the vendors and the categorization consistencies of the vendors (Gorman: [0064]-[0065], transaction to be presented for reconciliation is determined based on a threshold of confidence and reconciliation score.  These are determined using most commonly used contexts of the most common outputs (payees) (popularity of the vendors)); 
displaying the first transaction record (Gorman: [0065], presenting to the user a transaction for reconciliation); and 
receiving, in response to the displaying, a categorization of the first transaction record into a given account of a set of accounts of the user (Gorman: 

Gorman fails to disclose a method and system for training a machine learning model, comprising: 
determining a set of unlabeled user transaction records associated with a user. 

Sim teaches a method and system for training a machine learning model, comprising: 
determining a set of unlabeled user transaction records associated with a user (Sim: [0020], list of financial transactions for a user to sort through to categorize transactions, thus unlabeled). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gorman to include creating a list of unlabeled user transactions as taught by Sim, with the displaying of transaction records for categorization as taught by Gorman with the motivation of providing better back-end data classification processing coupled with more efficient user interfaces taking advantage of that processing are needed so that users may exploit digital data to their ends, rather than being overwhelmed by it (Sim: [0006], lines 4-8).

As per Claims 7 and 15, Gorman discloses a method and system, further comprising: 

 selecting a second transaction record of the set of transaction records to display to the user for categorization based on the likelihoods (Gorman: [0040]).  

As per Claims 8 and 16, Gorman discloses a method and system, further comprising selecting the plurality of users based on a determination that each respective user of the plurality of users is associated with a geographic region of the user (Gorman: [0109]).  

As per Claims 9 and 17, Gorman discloses a method and system, further comprising determining user-level popularities of the vendors based on occurrences of the vendors in the set of accounts of the user, wherein selecting the first transaction record is based further on the user-level popularities of the vendors (Gorman: [0064]-[0065]).  

As per Claims 10 and 18, Gorman discloses a method and system, further comprising predicting a particular account of the set of accounts into which the first transaction record is likely to be categorized, wherein a recommendation of the particular account is displayed with the first transaction record (Gorman: [0024]).  

As per Claims 11 and 19, Gorman discloses a method and system, wherein determining the categorization consistencies of the vendors in the transaction categorization data comprises, for a respective vendor of the vendors, determining whether multiple given transaction records involving the respective vendor for a respective user of the plurality of users are categorized into a same account of the plurality of accounts that is associated with the respective user in the transaction categorization data (Gorman: [0064] and [0068]).  

As per Claims 12 and 20, Gorman discloses a method and system, wherein selecting the first transaction record of the set of 1 transaction records to display to the user for categorization based on the popularities of the vendors and the categorization consistencies of the vendors comprises determining priorities for the set of transaction records based on weights associated with the popularities of the vendors and the categorization consistencies of the vendors (Gorman: [0060]).  

As per Claim 13, Gorman discloses a method, further comprising training a model based on the categorization of the first transaction record into the given account of the set of accounts of the user (Gorman: [0057]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687